Fisher, J.,
delivered the opinion of the court.
This is an appeal from a decree of the Probate Court of Claiborne county.
The appellee being administrator of the estate of Elizabeth Wilson, deceased, was cited to make a final settlement and distribution of the estate, and failing to appear according to the citation, his letters of administration were revoked, and letters granted to the appellant. The appellee, subsequently appearing, made a final *582settlement of the estate, when the court allowed him full commissions upon the appraised value of the estate: and this allowance is the error assigned by the appellant. The proceeding was virtually a final settlement of the estate, and the allowance of commissions being a matter of discretion with the court, cannot, without showing a manifest abuse of such discretion, be assigned as error.
Decree affirmed.